Woods, J.,
delivered the opinion of the court.
The second section of chapter 76, acts of 1894, is part of a new scheme for dealing with county convicts, and the chapter is a repeal of, and a substitute for, chapter 23, code 1892. This second section of chapter 76 of the acts of 1894 first provides generally for the commitment of convicts sentenced to imprisonment in the county jail, or to such imprisonment and the payment of a fine, and their close confinement for the full time specified for imprisonment in the sentence of the court, unless discharged by due course of law. This is the general provision of the statute; but, by the first proviso of this second section, recognition is had of the fact that, in some counties, convicts are required to be delivered to the proper authorities, to be kept at work until the expiration of the sentence of imprisonment, and, by this proviso, an exception to the general rule prescribed in the body of the second section, is made, whereby, in counties having county contractors or county farms, or in which convicts are worked on the public roads, the convict is required to be put to and kept at work until the expiration of the sentence of imprisonment. Then follows in this second section a proviso to the first proviso, by which circuit judges are clothed with power, in cases of convicts sentenced to imprisonment only, to make an order that this class of convicts shall remain in jail. The meaning of the section is not very clear, but we adopt that construction which does no violence to grammatical construction, and which commits to the discretion of the circuit judge the imposition of such sentence as will best *239punish. Imprisonment in jail for the full term of the sentence, may, in some cases, be the only effective punishment, and the proviso to the proviso clothes the judge with authority to actually imprison where the sentence imposes imprisonment alone.
The concluding order of the court below, by which the convict was required to be kept in jail, was erroneous, and, to that extent, the judgment is reversed, but in all other respects the same is

Affirmed.